Name: Commission Regulation (EEC) No 2674/91 of 9 September 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/910 . 9 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2674/91 of 9 September 1991 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (J) lays down the list of countries and organ ­ izations eligible for food-aid operations arid specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 32 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^j whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; Article 1 Cereals shall be mobilized in the Community, as Community food^aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1991 . For the Commission \ Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. O OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 253/10 Official Journal of the European Communities 10 . 9 . 91 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): see Annex II 2 . Programme : 1990 3 . Recipient Q : Lots A and B : Bolivia ; Lot C : Peru ; Lot D : Djibouti 4. Representative of the recipient (2) : Lots A and B : Ing. Enrique Vargas, Superintendente de AADAA, Calle Gen. Arteaga 130, CP1437, Arica, Chile ; telex : 22 10 43 ; tel. : 5 27 80 ; Lot C : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez 220, Piso 14, Jesus Maria, Lima, Peru ; tel. : 24 24 64 ; Lot D : Ministre du Commerce, Office National d Approvisionnement et de Commercialisation (ONAC), BP 79, Djibouti 5 . Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods ('): see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.La) Lot D : moisture content : 13,5% 8 . Total quantity : 23 725 tonnes (32 500 tonnes of cereals) 9. Number of lots : four (Lot A : 5 000 tonnes ; Lot B : 5 950 tonnes ; Lot C : 10 950 tonnes ; Lot D : 1 825 tonnes) 10 . Packaging and marking (4) : see OJ No C 114, 29 . 4. 1991 , p. 1 . Lots A, B and C : (under II.B.2.b and II.B.3) ; Lot D : (under II.B.2.d and II.B.3) Markings in French and Spanish Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : Lots A and B : free at destination ; Lots C and D : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : Lots A and B : Arica ; Lot C : Callao ; Lot D : Djibouti 15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing Lot A : Ofinaal, Barrio Serv. Nac., Caminos 76, Oruro ; Lot B : Ofinaal, ProlongaciÃ ³n Cordero, 223 San Jorge, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10  24. 11 . 1991 18 . Deadline for the supply : Lots A and B : 31 . 1 . 1992 ; Lots C and D : 31 . 12. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 24. 9 . 1991 21 A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 10  1 . 12. 1991 (c) deadline for the supply : Lots A and B : 7 . 2. 1992 ; Lots C and D : 7 . 1 . 1992 Official Journal of the European Communities No L 253/1110. 9. 91 21 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 11  8 . 12. 1991 (c) deadline for the supply : Lots A and B : 14. 2. 1992 ; Lots C and D : 14. 1 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 8 . 1991 , fixed by Commission Regulation (EEC) No 2281 /91 (OJ No L 208, 30. 7. 1991 , p. 58) Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (J) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine 131 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes . 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 10 . 9 . 91No L 253/12 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie XapatcTTipian6g tt)5 ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã ¶ Lot Designation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± rr|5 ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã ¶ (Ã Ã µ t6voug) Total quantity (in tonnes) Quantite totale de la partie (en tonnes) Quantita totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã ¶ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ ¶ (oe Ã Ã Ã ½Ã ¿Ã Ã ¶) Partial quantities (in tonnes) Quantites partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã ¶ Beneficiary Beneficiaire Beneficiario Begunstigde Beneficiario Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung 'Ev5ei^T| ETU TT|5 Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã ¶ Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 5 000 Bolivia Bolivia 1359/90 / A Bolivia / Distribution Gratuita B 5 950 Bolivia Bolivia 1360/90 / A Bolivia / DistribuciÃ ³n Gratuita . C 10 950 Peru Peru 1367/90 / A Peru. D 1 825 Djibouti Djibouti 1421 /90 /